

TRANSITION AGREEMENT AND RELEASE
 
This Transition and Separation Agreement (“Agreement”), dated as of August 11,
2020 is made and entered into by and between Inseego Corp., and its subsidiaries
(“Inseego” or the “Company”), and Stephen M. Smith (“Executive”).
 
Recitals
 
A.       Executive and Inseego have mutually agreed that Executive’s employment
with the Company shall end effective as of August 14, 2020 (the “Employment
Termination Date”).
 
B.       Executive desires to provide transition services as a consultant to
Inseego and remain eligible for certain compensation in connection with such
services and Inseego would like to receive transition services in Executive’s
areas of expertise to assist the Company in transitioning Executive’s duties and
responsibilities.
 
C.     In order to facilitate such services, Executive and Inseego have agreed
that, Executive shall serve as a consultant to Inseego from the Employment
Termination Date through December 31, 2020 (the “Transition Completion Date”);
and
 
D.       Inseego and Executive do not anticipate that there will be any disputes
between them or legal claims arising out of Executive’s separation from
employment, but nevertheless, desire to ensure a completely amicable parting and
to settle fully and finally any and all differences or claims that might arise
out of Executive the employment relationship and termination thereof.
 
Agreement
 
1.           Transition Services. Inseego and Executive agree that Executive’s
employment with the Company shall end on the Employment Termination Date, and
that Executive shall provide transition services to Inseego, as reasonably
requested by Inseego, from the Employment Termination Date through the
Transition Completion Date.
 
2.           Resignation as Officer. Effective as of the end of the business day
on the Employment Termination Date, Executive shall cease to constitute an
officer of Inseego and all its subsidiaries. Executive hereby agrees to execute
such additional documents determined necessary or appropriate by Inseego to
effect Executive’s resignation as an officer of Inseego and any of its
subsidiaries, provided, that any such documents shall be consistent with the
terms of this Agreement.
 
3.           Effective Date. This Agreement shall not become effective until the
eighth (8th) day after Executive and Inseego execute this Agreement. Such date
shall be the “Effective Date” of this Agreement.
 
4.           Benefits During Transition.
 
(A)       In exchange for the transition services provided during the Transition
Period (as defined below), the general release of claims and other good and
valuable consideration, Inseego agrees to pay the Executive a total of $175,000
(the “Payments”). The Payments shall be paid to you in the form of salary
continuation, given that your annual salary is of $350,000, you will be paid
semi-monthly the amount of $14,583.33 less authorized deductions and applicable
withholding taxes commencing on the first normally-scheduled Company payroll
date following the Employment Termination Date until you have received aggregate
severance payments under this paragraph totaling $175,000; provided, however,
that Executive acknowledges that Executive is not entitled to receive the
Payments unless Executive executes and does not revoke this Agreement, and that
no payments due to Executive hereunder shall be made or begin before the
Effective Date. The Payments shall be subject to all standard payroll deductions
and will cover withholdings for taxes including federal and state income taxes.
 
(B)       Executive will be paid out for all accrued PTO as of the Employment
Termination Date, and PTO days shall not accrue during the Transition Period.
Executive shall also be paid any unpaid expenses incurred in
1



--------------------------------------------------------------------------------



connection with his Employment through the Employment Termination Date as well
as any pre-approved expenses incurred during the Transition Period.
 
(C)       From the end of the working day on the Employment Termination Date
through the Transition Completion Date (the “Transition Period”), Executive
shall be available as a consultant to provide transition services in Executive’s
areas of expertise and work experience and responsibility, as reasonably
requested by Inseego (the “Transition Services”). During the Transition Period,
Executive will not be required to regularly report to the Company’s offices but
agrees to make himself available, including to come into the Company’s offices,
upon reasonable notice by the Company. If Executive provides more than 40 hours
of Transition Services in a calendar month, Inseego will pay Executive an hourly
rate of $200 per hour for each hour in excess of 40 hours, subject to any
applicable withholdings. Executive shall continue to be a “Service Provider” of
the Company as defined in the 2018 Omnibus Incentive Compensation Plan, as
amended (the “2018 Incentive Plan”). Accordingly, in accordance with the terms
of the 2018 Incentive Plan, all of Executive’s awards under the 2018 Incentive
Plan shall continue to vest during the Transition Period. In addition, the
post-termination exercise period for the all Executive’s awards under the 2018
Incentive Plan shall be extended through 90 days after the end of the Transition
Period (i.e., through March 31, 2021).
 
(D)       If Executive elects to receive continued healthcare coverage pursuant
to the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company shall directly pay the premium for Executive
and Executive’s covered dependents, if any, through the earliest of (i) the nine
(9) month anniversary of the Termination Date, (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer of Executive’s plan(s) and (iii) the date that Executive
and/or Executive’s covered dependents, if any, become no longer eligible for
COBRA. Any such payment or reimbursement shall be subject to any required
withholding taxes. After the Company ceases to pay premiums pursuant to the
preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance the provisions of COBRA. The
Company shall have no obligation to make any payment under this subsection (c)
if it reasonably determines that doing so would cause adverse consequences under
Section 105(h) of the Internal Revenue Code or the Patient Protection and
Affordable Care Act or other similar law.


(E)    Except with respect to COBRA as set forth in the preceding paragraph,
Executive will not be eligible to receive any benefits including after the
Employment Termination Date.


(F)    Executive shall receive a pro rata bonus for fiscal 2020 based on
achievement of the applicable performance goals for the fiscal year of
termination based on the number of days in the fiscal year during which
Executive was employed as compared to 365, which shall be based on actual
achievement of corporate performance goals and criteria as determined by the
Board, shall be based on assumed full achievement of any individual performance
goal and criteria, and shall be paid to Executive at the time such bonuses
normally are paid, but not later than the March 15 of the calendar year
following the Covered Termination. Any such pro rata bonus shall be paid in a
single cash lump sum, less authorized deductions and applicable withholding
taxes.


(G)    Except as set forth herein, Executive will not be eligible for any other
payments from Inseego, and all payments hereunder constitute any and all
payments due to Executive in connection with his employment and the separation
form the Company. 
 
3.       General Release of Claims.
 
(A)       In exchange for the consideration provided in this Agreement,
Executive and Executive’s heirs, executors, representatives, agents, insurers,
administrators, successors and assigns (collectively the “Releasors”)
irrevocably and unconditionally fully and forever waive, release and discharge
Inseego, its subsidiaries and other corporate affiliates and each of their
respective Executives, officers, directors, owners, shareholders and agents
(collectively referred to herein as, the “Released Parties”) from any and all
claims, demands, actions, causes of actions, obligations, judgments, rights,
fees, damages, obligations, liabilities and expenses (inclusive of attorneys'
fees) of any kind whatsoever, whether known or unknown, (collectively “Claims”),
including, without limitation,
2



--------------------------------------------------------------------------------



any Claims under any federal, state, local or foreign law, that Releasors may
have, have ever had or may in the future have arising out of, or in any way
related to (i) Executive's hire, benefits, employment, termination or separation
from employment with Inseego and (ii) any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter that existed or arose
on or before, and including, the date of Executive’s execution of this
Agreement, including, but not limited to (A) any claims under Title VII of the
Civil Rights Act, as amended, the Americans with Disabilities Act, as amended,
the Equal Pay Act, as amended, the Executive Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, as
amended, the Worker Adjustment and Retraining Notification Act, as amended, the
Age Discrimination in Employment Act, as amended, the California Fair Employment
and Housing Act, as amended, and/or any other Federal, state or local law
(statutory, regulatory or otherwise) that may be legally waived and released and
(B) any tort and/or contract claims, including, but not limited to, any claims
of wrongful discharge, defamation, emotional distress, tortious interference
with contract, invasion of privacy, nonphysical injury, personal injury or
sickness or any other harm. However, this general release of claims excludes,
and Executive does not waive, release or discharge any (i) right to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency; (ii) claims under state workers'
compensation or unemployment laws; (iii) indemnification rights Executive has
against Inseego, and/or (iv) any other claims that cannot be waived by law.
 
(B)       In further consideration of the payments and benefits provided to
Executive by this Agreement, the Releasors hereby unconditionally release and
forever discharge the Released Parties from any and all Claims that the
Releasors may have as of the date Executive signs this Agreement arising under
the Age Discrimination in Employment Act (ADEA), as amended. By signing this
Agreement, Executive hereby acknowledges and confirms that: (i) in connection
with Executive's termination of employment, Executive has been advised by
Inseego to consult with an attorney of Executive’s choice before signing this
Agreement to have the attorney explain the terms and effect of signing this
Agreement, including Executive's release of claims under the ADEA, and that
Executive has in fact consulted with an attorney; (ii) Executive was given no
less than 21 days to consider the terms of the Agreement and consult with an
attorney of Executive’s choice; (iii) Executive is providing this release in
exchange for consideration in addition to that which Executive is already
entitled; (iv) Executive understands that Executive has seven (7) days from the
date of signing this Agreement to revoke the release in this paragraph by
providing Inseego with a written notice of Executive's revocation of the release
and waiver contained in this paragraph; (vii) Executive understands that the
release contained in this paragraph does not apply to rights and claims that may
arise after the date on which Executive signs this Agreement and (viii)
Executive knowingly and voluntarily accepts the terms of this Agreement.
 
(C)       Executive hereby covenants and agrees not to file, commence or
initiate any suits, grievances, demands or causes of action against the Released
Parties based upon or relating to any of the claims released pursuant to this
Agreement. If Executive breaches this covenant not to sue, Executive hereby
agrees to pay all of the reasonable costs and attorneys’ fees actually incurred
by the Released Parties in defending against such claims, demands or causes of
action, together with such and further damages as may result, directly or
indirectly, from that breach. Moreover, Executive agrees that Executive will not
persuade or instruct any person to file a suit, claim or complaint with any
state or federal court or administrative agency against the Released Parties. In
accordance with 29 C.F.R. § 1625.23(b), nothing in this covenant not to sue is
intended to preclude Executive from challenging the validity of this Agreement
under the OWBPA, 29 U.S.C. § 626(f), with respect to claims under the ADEA, and
Inseego shall not be entitled to recover any consideration paid under this
Agreement, damages or its attorneys’ fees and costs resulting from such
challenge.
 
(D)       Nothing in this Agreement shall interfere with Executive’s right to
file a charge, cooperate or participate in an investigation or proceeding
conducted by, or provide information to, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or other federal
or state regulatory or law enforcement agency.
 
(E)       This Release shall be a release of all claims, whether known or
unknown, and Executive hereby expressly waives and release all rights reserved
to Executive by Section 1542 of Civil Code of the State of California, which
states as follows:
3



--------------------------------------------------------------------------------



 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
(F)       Executive understands and acknowledges that the significance and
consequence of the foregoing waiver of Section 1542 of the Civil Code is that
even if Executive should eventually suffer damages from Inseego (including, but
not limited to, as arising out of Executive’s employment with Inseego),
Executive will not be permitted to make any claim whatsoever for those damages.
Furthermore, Executive acknowledges and understands that Executive intends such
consequences even as to claims for injury or damages that may exist as of the
date for this Agreement but which Executive does not know exists, and which, if
known, would materially affect Executive's decision to execute this Agreement.
Executive further acknowledges and understands that the foregoing release is
operative regardless of the reasons for Executive’s lack of knowledge of such
claims (whether the lack of knowledge is a result of ignorance, oversight,
error, negligence, or any other cause, and regardless of whether such cause is
through no fault of Executive or through the fault of Inseego).
 
4.       Executive Representations. Executive specifically represents, warrants
and confirms that: (a) throughout Executive’s employment, Executive was fully
paid all amounts due from Inseego and appropriately compensated for all hours
worked in accordance with the Fair Labor Standards Act and other applicable law,
if any; (b) throughout Executive’s employment, Executive has been provided with
all leave to which Executive was entitled under Inseego’s policies and
applicable law; (c) Executive has no claims, complaints or actions of any kind
filed against the Released Parties with any court of law, or local, state or
federal government or agency; (d) Executive has not engaged in, is not aware of,
or has fully disclosed to Inseego, any matters for which Executive was
responsible or which came to Executive’s attention as an Executive of Inseego
that might give rise to, evidence, or support any claim of illegal conduct,
regulatory violation, unlawful discrimination, or other cause of action against
Inseego.
 
5.       No Admission of Wrongdoing or Liability. Nothing contained in this
Agreement shall constitute, or be construed as or is intended to be an admission
or an acknowledgment by Inseego or the Released Parties of any wrongdoing or
liability, all such wrongdoing and liability being expressly denied.
 
6.       Confidentiality. Executive agrees to maintain absolute confidentiality
and secrecy concerning the terms of this Agreement and will not reveal, or
disseminate by publication in any manner whatsoever this document or any matters
pertaining to it to any other person except Executive’s immediate family
members, legal advisors, financial planners, or tax preparers who are also bound
by this confidentiality provision, or as required by legal process.
 
7.       Continuing Obligations. Executive acknowledges and agrees to comply
with Executive’s continuing obligations under the Confidential Information and
Invention Assignment Agreement between Executive and Inseego (the
“Confidentiality Agreement”), including but not limited to Executive's
obligations not to use or disclose, at any time, any trade secret, confidential
or proprietary information of the Company.
 
8.       Non-Disparagement. Executive and Inseego each agree not to make any
statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, including but not limited to any statements made
via social media, on websites or blogs, that defame, disparage or in any way
criticize the personal or business reputation, practices, or conduct of the
other party or any of the Released Parties. This Section does not, in any way,
restrict or impede either party from exercising protected rights to the extent
that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. The Executive
shall promptly provide written notice of any such order to Inseego’s Senior Vice
President & General Counsel.
 
9.       Inseego Property. On or before the Transition Completion Date,
Executive must return all company property, including identification cards or
badges, access codes or devices, keys, credit cards, electronically stored
documents or files, physical files and any other company property in Executive's
possession. Executive further represents that Executive has not copied, printed
or caused to be copied or printed out any documents or other material
originating
4



--------------------------------------------------------------------------------



with or belonging to Inseego. Notwithstanding the foregoing Executive shall keep
his laptop computer and mobile phone (currently in his name) provided that all
Company Data shall be removed by Executive prior to the Transition Completion
Date
 
10.     Cooperation. The parties agree that certain matters in which Executive
has been involved during Executive’s employment may necessitate Executive's
cooperation with Inseego in the future. Accordingly, for a period of six months
following the Transition Completion Date, to the extent reasonably requested by
Inseego, Executive shall cooperate with Inseego in connection with matters
arising out of Executive's service to Inseego; provided that, Inseego shall make
reasonable efforts to minimize disruption of Executive's other activities.
Inseego shall reimburse Executive for reasonable expenses incurred in connection
with such cooperation subsequent to the Transition Completion Date.
 
11.     Knowing and Voluntary Acknowledgement. Executive specifically agrees and
acknowledges that: (a) Executive has read this Agreement in its entirety and
understands all of its terms; (b) Executive has been advised of and Executive’s
right to, and provided an opportunity to, consult with Executive’s attorney
prior to executing this Agreement; (c) Executive knowingly, freely and
voluntarily assents to all of its terms and conditions including, without
limitation, the waiver, release and covenants contained herein; (d) Executive is
executing this Agreement, including the waiver and release, in exchange for good
and valuable consideration in addition to anything of value to which Executive
is otherwise entitled; (e) Executive is not waiving or releasing rights or
claims that may arise after Executive’s execution of this Agreement; and that
(f) Executive understands that the waiver and release in this Agreement is being
requested in connection with the cessation of Executive’s employment with
Inseego.
 
12.     Breach of Agreement. If Executive breaches any provision of this
Agreement, to the maximum extent permitted by applicable law, Inseego shall be
relieved of all liability and obligations to make any further payments under
this Agreement. If either party brings a claim for breach of the terms of this
Agreement, the prevailing party shall be entitled to its reasonable attorneys’
fees and expenses incurred in prosecuting or defending such an action.
 
13.     Mutual Arbitration Agreement. Inseego and Executive agree that any
dispute or controversy arising out of, relating to, or in connection with this
Agreement shall be exclusively settled by final and binding arbitration in San
Diego County, California before a single arbitrator appointed by the Judicial
Arbitration Mediation Service (“JAMS”) and shall be conducted in accordance with
JAMS Streamlined Arbitration Rules & Procedures. The arbitrator may grant any
and all injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction thereof. The prevailing party in any arbitration or action
to enforce or interpret this Agreement shall be entitled to an award to recover
any and all attorneys' fees, costs and expenses. Neither party shall disclose
the existence of any dispute or the terms of any arbitration decision to any
third party, other than legal counsel, accountants, and financial advisors or as
required by applicable law.
  
EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT THIS PARAGRAPH 13 CONSTITUTES AN
EXPRESS WAIVER OF ANY RIGHT TO A TRIAL IN COURT (INCLUDING, WITHOUT LIMITATION,
A JURY TRIAL).
 
 14.     Miscellaneous Provisions.
 
(A)       This Agreement contains the complete, entire understanding of the
parties. This Agreement supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof;
provided, however, that (i) Executive's surviving obligations under the
Confidentiality Agreement and this Agreement; (ii) Executive’s rights with
respect to outstanding awards pursuant to the 2018 Incentive Plan; and (iii)
Executive’s surviving rights under the Indemnification Agreement between
Executive and the Company dated August 21, 2017, remain in full force and effect
in accordance with their terms and shall remain unaffected by virtue of this
Agreement. This Agreement may be amended or modified only by an agreement in
writing. If any provision of this Agreement is determined to be invalid or
otherwise unenforceable, then that invalidity or unenforceability shall not
affect any other provision of this Agreement, which shall continue and remain in
full force and effect.
 
5



--------------------------------------------------------------------------------



(B)       All of the terms and provisions of this Agreement shall be binding
upon each of the parties hereto and shall inure to the benefit of the parties
hereto, their heirs, executors, administrators, personal representatives,
successors and permitted assigns. Executive may not assign this Agreement or any
right or obligation hereunder without the express and prior written consent of
Inseego.
 
(C)       The parties agree that this Agreement shall be construed, enforced and
governed by the laws of the State of California, excluding its conflict of laws
rules.
 
(D)       Each of the parties hereto shall execute any and all other documents
or instruments necessary or mutually desirable in order to carry out the
provisions of this Agreement in good faith.
 
(E)       No provision of this Agreement shall be interpreted for or against any
party hereto because any such party or any such party's legal counsel drafted
such provision. This Agreement shall be deemed to have been duly drafted and
reviewed and review by each of the parties hereof.
 
(F)       This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. This Agreement may be executed by delivery of original
signature via facsimile or electronic transmission.
 
(G)       Each of the parties hereof has been adequately represented by legal
counsel or has had adequate opportunity to consult with legal counsel and has
affirmatively chosen to waive the right to do so. Neither party may raise any
claim or defense in any interpretation of this Agreement or otherwise that
asserts that: (i) such party was not adequately involved in the drafting and
review of this Agreement; (ii) such party was not adequately represented by
legal counsel; (iii) such party did not fully understand each of the terms and
conditions of this Agreement; or (iv) such party did not intend to be legally
bound by each and every provision hereof.


15.    Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
BEFORE SIGNING THIS AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT BY SIGNING
THIS AGREEMENT EXECUTIVE IS GIVING UP AND WAIVING IMPORTANT LEGAL RIGHTS.
 
IN WITNESS WHEREOF the parties have hereby executed this Agreement as of the
date written below.
 
 
EXECUTIVE
 



By:/s/ STEPHEN M. SMITH Date:8/7/2020 Stephen M. Smith             INSEEGO
CORP.       By:/S/ DAN MONDOR Date:8/11/2020 Dan Mondor    Chairman & CEO   

6

